

115 S2748 IS: Better Access to Technical Training, Learning, and Entrepreneurship for Ser­vice­mem­bers Act
U.S. Senate
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2748IN THE SENATE OF THE UNITED STATESApril 25, 2018Mr. Brown (for himself, Mr. Rounds, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 10, United States Code, to require members of the Armed Forces to receive additional
			 training under the Transition Assistance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Better Access to Technical Training, Learning, and Entrepreneurship for Ser­vice­mem­bers Act or the BATTLE for Ser­vice­mem­bers Act. 2.Required training; waiversSection 1144(f) of title 10, United States Code, is amended—
 (1)in the heading, by striking Opportunities; (2)in paragraph (1)—
 (A)by inserting and subject to paragraph (2) after section; (B)by striking the Secretary of Defense and all that follows through shall permit; and
 (C)by striking to elect to and inserting shall; and (3)by striking paragraph (2) and inserting the following new paragraph:
				
 (2)The Secretary of Defense and the Secretary of Homeland Security shall, under regulations such Secretaries shall prescribe, waive the additional training under paragraph (1) for:
 (A)Such groups or classifications of members as the Secretaries determine, after consultation with the Secretary of Labor and the Secretary of Veterans Affairs, for whom participation is not and would not be of assistance to such members based on the articulable justification of the Secretaries that there is extraordinarily high reason to believe the exempted members are unlikely to face major readjustment, health care, employment, or other challenges associated with transition to civilian life.
 (B)A member possessing specialized skills who, due to unavoidable circumstances, is needed to support the imminent deployment of a unit.
 (C)A member who elects in writing not to receive such additional training..